DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 9, 11, 15, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murdock et al. (US 2019/0235936), hereafter “Murdock.” 
Regarding claim 1, Murdock teaches a method comprising: 	identifying features of a state used for reinforcement learning, the state being associated with an action to decide if a notification to a user is to be sent and a reward for sending the notification to the user (Murdock: 420-470 of FIG. 4; par 0087, 0093); 	capturing user responses to notifications sent to users to obtain training data (Murdock: par 0091, 0092);	training a machine-learning (ML) algorithm with reinforcement learning based on the features and the training data to obtain an ML model (Murdock: 500 of FIG. 5; par 0089, 0104); 	receiving a request to send a notification to the user (Murdock: 410 of FIG. 4; par 0086); 	deciding, by the ML model, whether to send the notification based on a current state (Murdock: 420, 430, 470 of FIG. 4; 500 of FIG. 5; par 0097, 0104); and 	sending the notification to the user based on the decision (Murdock: 470 of FIG. 4; par 0099). 

Regarding claim 8, the method as recited in claim 1, wherein notifications include news articles, user feed updates, messages to the user from other users, and promotions (Murdock: par 0021). 

Regarding claim 9, the method as recited in claim 1, wherein capturing user responses further comprises:	identifying a plurality of user notifications (Murdock: 410 of FIG. 4; par 0086); 	sending the plurality of user notifications with a predetermined probability (Murdock: 430, 440, 470 of FIG. 4); and	capturing the user responses to the notifications that were sent (Murdock: par 0091, 0092). 

Regarding claim 11, a system comprising: 	a memory comprising instructions (Murdock: par 0115); and 	one or more computer processors, wherein the instructions, when executed by the one or more computer processors, cause the system to perform operations comprising (Murdock: par 0115): 	identifying features of a state used for reinforcement learning, the state being associated with an action to decide if a notification to a user is to be sent and a reward for sending the notification to the user (Murdock: 420-470 of FIG. 4; par 0087, 0093); 	capturing user responses to notifications sent to users to obtain training data (Murdock: par 0091, 0092); 	training a machine-learning (ML) algorithm with reinforcement learning based on the features and the training data to obtain an ML model (Murdock: 500 of FIG. 5; par 0089, 0104); 	receiving a request to send a notification to the user (Murdock: 410 of FIG. 4; par 0086); 	deciding, by the ML model, whether to send the notification based on a current state (Murdock: 420, 430, 470 of FIG. 4; 500 of FIG. 5; par 0097, 0104); and 	sending the notification to the user based on the decision (Murdock: 470 of FIG. 4; par 0099). 

Regarding claim 15, the system as recited in claim 11, wherein capturing user responses further comprises: 	identifying a plurality of user notifications (Murdock: 410 of FIG. 4; par 0086); 	sending the plurality of user notifications with a predetermined probability (Murdock: 430, 440, 470 of FIG. 4); and	capturing the user responses to the notifications that were sent (Murdock: par 0091, 0092).

Regarding claim 16, a non-transitory machine-readable storage medium including instructions that, when executed by a machine, cause the machine to perform operations comprising (Murdock: par 0115): 	identifying features of a state used for reinforcement learning, the state being associated with an action to decide if a notification to a user is to be sent and a reward for sending the notification to the user (Murdock: 420-470 of FIG. 4; par 0087, 0093); 	capturing user responses to notifications sent to users to obtain training data (Murdock: par 0091, 0092);	training a machine-learning (ML} algorithm with reinforcement learning based on the features and the training data to obtain an ML model (Murdock: 500 of FIG. 5; par 0089, 0104); 	receiving a request to send a notification to the user (Murdock: 410 of FIG. 4; par 0086); 	deciding, by the ML model, whether to send the notification based on a current stat (Murdock: 420, 430, 470 of FIG. 4; 500 of FIG. 5; par 0097, 0104)e; and 	sending the notification to the user based on the decision (Murdock: 470 of FIG. 4; par 0099). 

Regarding claim 20, the non-transitory machine-readable storage medium as recited in claim 16, wherein capturing user responses further comprises:	identifying a plurality of user notifications (Murdock: 410 of FIG. 4; par 0086); 	sending the plurality of user notifications with a predetermined probability (Murdock: 430, 440, 470 of FIG. 4); and	capturing the user responses to the notifications that were sent (Murdock: par 0091, 0092).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 5, 6, 10, 12, 14, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murdock et al. (US 2019/0235936) in view of Gao et al. (US 2020/0336450), hereafter “Gao.” 
Regarding claim 2, Murdock teaches the method as recited in claim 1, wherein deciding whether to send further comprises: 	maximizing a total number of rewards for a plurality of states, the reward for each state identifying if the user engages during a period associated with the state (Murdock: par 0040, 0071).	Murdock does not explicitly teach:	identifying if the user engages in a session.	Gao teaches: 	identifying if a user engages in a session (Gao: par 0157).	It would have been obvious to one of ordinary skill in the art to implement the session determination technique of Gao within the Murdock system to determine if the end user beneficially interacted with a received message with predictable results. One would be motivated to make the combination in order to better detect the effectiveness of messages by considering the additional factors disclosed in Gao. A high likelihood of success is anticipated given that both Gao and Murdock disclose systems for detecting the benefit of user notifications using reinforcement learning models (Gao: par 0110). Given this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of Gao could have been implemented within the Murdock system with predictable results and a beneficial effect. 

Regarding claim 3, the method as recited in claim 1, wherein the features of the state comprise an activity level of the user and a number of notifications sent to the user (Gao: par 0054). 

Regarding claim 5, the method as recited in claim 1, wherein the state changes (Murdock: par 0073; Gao: par 0129 - It would have been immediately apparent to one of ordinary skill in the art that the state (i.e. context) of Murdock could be updated/changed at any arbitrary time period, including a four hour period, and could be adjusted arbitrarily depending on how frequently it is desired (e.g. by a user) to update for the purpose of determining whether to present a notification to a user. Accordingly, changing the state every four hours would have been obvious to one of ordinary skill.). 

Regarding claim 6, the method as recited in claim 1, wherein the ML algorithm is further based on user features having user profile information (Gao: par 0143). 

Regarding claim 10, the method as recited in claim 1, further comprising: 	re-training the ML algorithm with additional data corresponding to notifications sent to users (Gao: par 0102). 

Regarding claim 12, the system as recited in claim 11, wherein deciding whether to send further comprises: 	maximizing a total number of rewards for a plurality of states, the reward for each state identifying if the user engages in a session during a period associated with the state (Murdock: par 0040, 0071; Gao: par 0157). 

Regarding claim 14, the system as recited in claim 11, wherein the state changes every four hours (Murdock: par 0073; Gao: par 0129 - It would have been immediately apparent to one of ordinary skill in the art that the state (i.e. context) of Murdock could be updated/changed at any arbitrary time period, including a four hour period, and could be adjusted arbitrarily depending on how frequently it is desired (e.g. by a user) to update for the purpose of determining whether to present a notification to a user. Accordingly, changing the state every four hours would have been obvious to one of ordinary skill.).

Regarding claim 17, the non-transitory machine-readable storage medium as recited in claim 16, wherein deciding whether to send further comprises: 	maximizing a total number of rewards for a plurality of states, the reward for each state identifying if the user engages in a session during a period associated with the state (Murdock: par 0040, 0071; Gao: par 0157). 

Regarding claim 19, the non-transitory machine-readable storage medium as recited in claim 16, wherein the state changes every four hours (Murdock: par 0073; Gao: par 0129 - It would have been immediately apparent to one of ordinary skill in the art that the state (i.e. context) of Murdock could be updated/changed at any arbitrary time period, including a four hour period, and could be adjusted arbitrarily depending on how frequently it is desired (e.g. by a user) to update for the purpose of determining whether to present a notification to a user. Accordingly, changing the state every four hours would have been obvious to one of ordinary skill.). 

Claims 4, 13, and 18 are rejected as being unpatentable over Murdock et al. (US 2019/0235936), in view of Gao et al. (US 2020/0336450), and further in view of Horvitz et al. (US 2004/0143636), hereafter “Horvitz.”
Regarding claim 4, the method as recited in claim 3, wherein the features of the state further comprise a number of queued notifications for the user (Murdock: par 0054; Gao: par 0090,0091), and a maximum ranking score for the queued notifications (Murdock: par 0109-0110). 	Murdock-Gao does not explicitly teach: 	wherein the features of the state further comprise a type of client machine used by the user in a last session.	Horvitz teaches: 	wherein features of a state further comprise a type of client machine used by the user in a last session (Horvitz: par 0202).	It would have been obvious to one of ordinary skill in the art to implement the device type considerations of Horvitz within the Murdock-Gao system with predictable results. One would be motivated to make the combination because it would have been apparent that considering the device type a user is interacting with would be a relevant consideration when deciding whether to present certain notifications i.e. some notifications may be better suited for certain device types than others. A high likelihood of success is anticipated given that Horvitz, like Murdock-Gao, analyze the context of a user and their device(s) when determining an appropriate time to display notifications. Further, in view of this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of Horvitz could have been implemented within the Murdock-Gao system with predictable results and a beneficial effect. 

Regarding claim 13, the system as recited in claim 11, wherein the features of the state comprise an activity level of the user, a number of notifications sent to the user (Murdock: par 0054; Gao: par 0090,0091), a type of client machine used by the user in a last session (Horvitz: par 0202), a number of queued notifications for the user (Murdock: par 0054; Gao: par 0090,0091), and a maximum ranking score for the queued notifications (Murdock: par 0109-0110).

Regarding claim 18, the non-transitory machine-readable storage medium as recited in claim 16, wherein the features of the state comprise an activity level of the user (Gao: par 0054), a number of notifications sent to the user (Murdock: par 0054; Gao: par 0090,0091), a type of client machine used by the user in a last session, a number of queued notifications for the user (Murdock: par 0054; Gao: par 0090,0091), and a maximum ranking score for the queued notifications (Murdock: par 0109-0110).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640. The examiner can normally be reached 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454